Lawkence, Judge:
Plaintiff, by this appeal for a reappraisement raises the question of the proper dutiable value of certain sewing-machine lights and lamps imported from Canada.
By stipulation of the parties hereto, it has been agreed that there was no foreign, export, or United States value for such or similar merchandise and that the costs of production for such merchandise were the unit invoice prices, plus an additional 8 per centum for profit, plus the costs of packing.
*503Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the proper basis of value for the sewing-machine lights and lamps in issue, and that said value is the unit invoice prices, plus an additional 8 per centum for profit, plus the costs of packing.
Judgment will be entered accordingly.